Citation Nr: 1531651	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for service-connected hypertension.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a prostate disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from June to August of 1989, March 1992 to May 1993, September 1994 to April 1995, September 1995 to October 1997, January to November of 2003, and from September 2005 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

On May 31, 2012, the Veteran testified at a Board hearing via videoconferencing before the undersigned.  A transcript of that proceeding is of record.

Regarding the issues of entitlement to service connection for PTSD and whether new and material evidence has been submitted to reopen a previously denied claim for a prostate disability, as will be discussed below, these matters were denied in an April 2013 rating decision.  (The Board notes that a claim of service connection for a scar, right shoulder, was also denied; that claim was however later granted via a May 2013 rating action.)  The Veteran filed a notice of disagreement (NOD) as to these matters the same month, which document is contained in the Veteran's VBMS file.  Although as evidenced by other documents contained in the Veteran's VBMS file, the RO acknowledged the Veteran's NOD and in July 2013 the Veteran indicated his desire for review by a decision review officer, no further action appears to have been taken.  Accordingly, although the issues of entitlement to service connection for PTSD and whether new and material evidence has been submitted to reopen a previously denied claim for a prostate disability were not certified for appeal, the Board will address these issues for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.  


REMAND

Regarding the Veteran's claim for an initial compensable rating for hypertension, the Board notes that the diagnostic criteria governing the evaluation of hypertension provides that a 10 percent evaluation is warranted where diastolic blood pressure is predominantly 100 or more, or systolic blood pressure is predominantly 160 or more, or when an individual with a history of diastolic blood pressure predominantly 100 or more requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  In the instant case, there is no question that the Veteran's hypertension requires continuous medication for control, as treatment records contained in the Veteran's Virtual VA file document a history of hypertension treated with various medications, to include Caduet and Amlodipine.  The medical evidence of record does not, however, show a history of diastolic blood pressure predominantly 100 or more.  

Notably, at the time of the Veteran's most recent VA examination in April 2013, his blood pressure readings were recorded as 140/92, 142/90, 142/90, and it was indicated that he took 10 milligrams of Amlodipine daily.  In a July 2013 statement, the Veteran reported that his dosage of medication used to treat his hypertension had been increased within the past several months and that a second medication had been added.  The Veteran also submitted a statement from his private physician, P.G., M.D., dated in June 2013, who confirmed that the Veteran had recently been prescribed Lisinopril in addition to Amlodipine.  Dr. G. further stated that the Veteran's blood pressure had been difficult to control and indicated that without medication the Veteran's diastolic blood pressure would be "above 100."  It was also noted that the Veteran's blood pressure was recorded as 140/98 on May 2, 2013.

In light of Dr. G.'s statement, the Board finds it necessary to remand the hypertension rating matter as it appears that the Veteran may have experienced an increase in the severity of his hypertension since the April 2013 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2014) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  The Board also finds that it would be helpful to review treatment records from Dr. G. in order to determine whether his statement is sufficient to support a rating of 10 percent or more, as he did not provide specific reasoning for why he believed that the Veteran's diastolic pressure would be above 100 if not controlled with medication.  

Further, it appears that there may be relevant records that remain outstanding.  The record contains a VA Form 21-4142 wherein the Veteran reported having had annual visits related to treatment of his hypertension with R.D., M.D., at Loyola University Hospital since 2003.  The agency of original jurisdiction (AOJ) did request all records related to treatment of the Veteran's hypertension from that facility.  Loyola University Hospital responded, however, by stating that the AOJ's request lacked valid authorization.  It does not appear as though the AOJ thereafter attempted to make another request that conformed to the requirements set forth in response letter from Loyola University Hospital.  On remand, additional efforts to obtain these records should be undertaken, as set forth in the action paragraphs below.

Concerning the other issue listed on the title page of this decision, as noted in the introduction, in an April 2013 rating action, the RO denied entitlement to service connection for PTSD and for benign prostatic hyperplasia.  (It appears that the RO erroneously adjudicated the prostate issue as a claim for service connection as opposed to determining whether new and material evidence had been submitted to reopen a previously denied claim for a prostate disability, which claim was, as discussed in the Board's October 2012 decision, finally denied by the RO in April 2004.)  The Veteran filed a timely NOD as to the RO's denial of those issues.  To date, however, no SOC has been furnished concerning the issues outlined above, or at least no SOC has been associated with the Veteran's paper or paperless claims files that are now before the Board (as of July 23, 2015).  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  Therefore, remand is required for the issuance of an SOC regarding the issues of service connection for PTSD and whether new and material evidence has been submitted to reopen a previously denied claim for a prostate disability.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of these issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues to the Board only if the Veteran perfects his appeals of such issues in accordance with the provisions of 38 U.S.C.A. § 7105.


Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must issue an SOC addressing the issues of service connection for PTSD and whether new and material evidence has been submitted to reopen a previously denied claim for a prostate disability.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issues should be returned to the Board for further appellate consideration.

2.  The AOJ should contact the Veteran and request that he provide the full name and address for P.G., M.D., as well as the dates of all relevant treatment.  Following receipt of that information, the AOJ should contact Dr. G. with a request that copies of any and all records of treatment or examination of the Veteran be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to VA.  As part of the letter sent to the Veteran, the AOJ should remind the Veteran that it is he who is ultimately responsible for submitting any private medical evidence.  The Veterans should also be informed that he is invited to seek a more detailed opinion from Dr. G., which opinion should include an extended rationale for his belief that without medication the Veteran's diastolic blood pressure would be "above 100."  

The AOJ should also review the April 2013 response received from Loyola University Hospital and solicit from the Veteran all necessary information to make a valid request for copies of any and all records of treatment or examination of the Veteran to be provided to the AOJ.  The Veteran should be told specifically what information is requires and should be requested to sign the necessary authorization for release of such private medical records to VA.  Following receipt of that information, the AOJ should contact Loyola University Hospital with a request that copies of any and all records of treatment or examination of the Veteran be provided to the AOJ.  The AOJ's request should conform to the requirements set forth in response letter from Loyola University Hospital.

The AOJ should ensure that all pertinent treatment VA records dated since April 2013 have been obtained and associated with the claims folder.

3.  The AOJ should schedule the Veteran for an examination in connection with his claim for a compensable rating for his service-connected hypertension.  The examiner should review the claims folder and conduct any necessary testing.  The examiner should make all findings necessary to apply the rating criteria.

The examiner is also requested to review Dr. G.'s June 2013 statement and indicate whether he/she agrees or disagree with the opinion that without medication, the Veteran's diastolic pressure would be at least 100.  The examiner should provide specific reasons for any agreement or disagreement.  

4.  The AOJ should review the opinion report to ensure that it complies with the terms of this remand and the questions presented in the requests.  The AOJ should ensure that the clinician reviewed Dr. G.'s June 2013 statement and indicated whether he/she agrees or disagree with the opinion that without medication the Veteran's diastolic pressure would be at least 100 and that he/she provides specific reasons for any agreement or disagreement.  

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to an initial compensable rating for hypertension, to include consideration of whether staged ratings are warranted.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

